Citation Nr: 1703204	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  13-21 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as due to exposure to herbicides, to include as secondary to diabetes mellitus, type II.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus, type II.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to June 1985, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2016, the Veteran and his spouse testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, additional development is warranted before the claims on appeal may be decided. 

Peripheral Neuropathy

The Veteran contends that he has peripheral neuropathy of the upper and lower bilateral extremities related to service-connected diabetes.  The Veteran testified that peripheral neuropathy was manifested by symptoms of stinging and numbness to the bilateral arms, legs, and feet.  

The Board finds the VA examinations afforded to the Veteran in June 2013 and February 2015 did not account for all relevant evidence when concluding that the Veteran did not have a diagnosis of peripheral neuropathy.  The June 2013 examiner found insufficient evidence to confirm a diagnosis of peripheral neuropathy of the upper or lower extremities and noted an incidental finding of bilateral carpal tunnel syndrome that was not related to military service, service-connected conditions, or any claimed polyneuropathy and the February 2015 VA examiner determined the Veteran had no diagnosis of diabetic peripheral neuropathy because a neurological examination found no objective evidence to support a diagnosis for the Veteran's subjective symptoms of polyneuropathy involving any of the extremities.  However, neither medical opinion accounted for treatment records indicating that the Veteran may have been diagnosed with diabetic neuropathy in the bilateral upper and lower extremities since the claims were filed in November 2010.  

Specifically, the Board highlights a February 2011 VA treatment record noting the Veteran was diabetic with symptoms of progressive pain in the hands and feet assessed as degenerative joint disease in the feet and diabetic neuropathy in the hands; a March 2011 VA treatment record assessing diabetic neuropathy related to complaints of burning and tingling in the bilateral feet and the lack of protective sensation in the toes; and a May 2011 VA treatment record assessing diabetic neuropathy, specifically neuropathy of the bilateral feet.  Moreover, the VA examiners did not address an April 2011 statement from Dr. D.W. that the Veteran had peripheral neuropathy during a prior episode of uncontrolled diabetes that was treated with visits to a podiatrist and medication.  Accordingly, the claims must be remanded in order to obtain an addendum opinion addressing whether the Veteran had bilateral upper and/or lower peripheral neuropathy at any time during the period of the claim and, if so, whether diabetes caused or aggravated peripheral neuropathy.


Obstructive Sleep Apnea (OSA)

The Veteran contends that his OSA is related to service-connected diabetes.  In the alternative, the Veteran testified that his physician told him that OSA may be related to herbicide exposure.  See September 2016 hearing transcript.

A June 2013 VA general medical examination addressed the Veteran's claim for service connection for OSA, but did not provide a complete medical opinion in response to all theories of entitlement.  The examiner reported that OSA was diagnosed by an August 2009 sleep study and explained that OSA was less likely than not related to service or service-connected disabilities because the Veteran's body mass index (BMI) was 33 to 35 when he was diagnosed with diabetes and OSA, within the range for obesity, and that multiple surgeries for upper airway abnormalities put the Veteran at further risk for obstructed airways.  However, the Board notes that the examiner did not address the Veteran's contentions that his sleep apnea began shortly after he was diagnosed with diabetes and prior to a surgery for obstructed airways and that he continued to have the same symptoms despite no longer being obese.  The examiner explained that OSA was more frequently seen in individuals with diabetes because obesity was a shared risk factor, not because OSA was a "side effect" of diabetes, but did not comment on an April 2011 opinion by Dr. D.W. that sleep apnea "can be related" to diabetes because sleep apnea can stress the system, increase cortisol levels circulating through the body, and cause elevated sugar.  The Board also notes the examiner did not sufficiently explain whether OSA was aggravated by diabetes and finds that an additional opinion should be obtained on remand that addresses all relevant evidence of record, including the contention that sleep apnea is related to confirmed herbicide exposure in service.

Erectile Dysfunction

The Veteran asserts that erectile dysfunction is related to his service-connected diabetes, to include his diabetes medications.

The Board finds the VA examinations provided in December 2008, June 2013, and February 2015 do not address all theories of entitlement and that remand is warranted for an additional medical opinion that accounts for all relevant evidence of record.  The December 2008 medical opinion found a history of erectile dysfunction for the past two years was likely caused by hypertension and the process of aging.  In support, the examiner explained that the Veteran had a history of diabetes since 2006 with an occasional morning erection, no history of vascular, psychological, or neurological causes, and that the condition was treated with Viagra and Levitra.  The June 2013 examiner opined that a 2011 diagnosis of erectile dysfunction, treated with Levitra, was not related to military service or service-connected conditions and noted the Veteran had a testosterone level of 219 and no functional impairment.  The February 2015 examiner found evidence of a diagnosis since December 2002, when the Veteran was prescribed Viagra, and opined that erectile dysfunction was due to the natural progression of aging and was not hastened or worsened beyond natural progression by active military service.  The Board notes that the medical opinions failed to account for Dr. D.W.'s opinion that erectile dysfunction can be caused by diabetes because the Veteran had uncontrolled diabetes and the etiology of his erectile dysfunction was organically caused by diabetes because the Veteran responded to Levitra and did not report morning erections that would occur if the etiology was psychiatric.  Moreover, the Board finds the opinions are conclusory and do not explain why erectile dysfunction was not aggravated by diabetes mellitus.  Accordingly, remand is warranted for an additional medical opinion.

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.	Obtain updated VA treatment records dating since June 2013.

2.	After completing the above to the extent possible, the claims file should be sent to an examiner to determine whether any peripheral neuropathy of the bilateral upper or lower extremities was present during the period of the claims and, if so, whether such is related to his service or to service-connected diabetes mellitus.  If a new examination is deemed necessary to respond to the request, one should be scheduled.

Following a review of the Veteran's records, the examiner is directed to provide a medical opinion for any peripheral neuropathy present during the period of the claims (November 2010) as to whether it is at least as likely as not (50 percent probability or greater) that any peripheral neuropathy: 

a) arose in service or is causally related to service; or

b)  was present within one year of separation from service;

For any peripheral neuropathy present during the period of the claims that is not directly related to service, is it at least as likely as not (50 percent probability or greater):

a) caused by diabetes mellitus; or

b) permanently worsened beyond the normal
progression (versus temporary flare-up of symptoms) as a result of the Veteran's service-connected diabetes mellitus.  

If the examiner finds peripheral neuropathy has been permanently worsened beyond the natural progression (aggravated), the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability that is due to diabetes. 

A rationale must be provided for any opinion expressed.  The examiner should specifically address February 2011 to March 2011 VA treatment records noting diabetic neuropathy, and an April 2011 military treatment record indicating the Veteran had peripheral neuropathy during a period of uncontrolled diabetes.

3.	After completing any records development, the claims file should then be sent to an examiner to determine whether the Veteran's obstructive sleep apnea is related to his service or to service-connected diabetes mellitus.  The claims file must be reviewed by the examiner in conjunction with the examination.  If a new examination is deemed necessary to respond to the request, one should be scheduled.

The examiner should provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that obstructive sleep apnea arose in service or is causally related to service.  In that regard, the examiner is reminded that the Veteran has been found to have been exposed to herbicides in service.  

If obstructive sleep apnea is not directly related to service, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater):

a) caused by diabetes mellitus; or 

b) permanently worsened beyond the
normal progression (versus temporary flare-up of symptoms) as a result of the Veteran's service-connected diabetes mellitus.  

If the examiner finds obstructive sleep apnea has been permanently worsened beyond the natural progression (aggravated), the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability that is due to diabetes. 

A rationale must be provided for any opinion expressed.  The examiner should specifically discuss the pertinent evidence of record, to include Dr. D.W.'s April 2011 statement on the relationship between diabetes and sleep apnea.

4.	After completing any records development, send the claims file to an examiner to determine whether the Veteran's erectile dysfunction is related to his service or to service-connected diabetes mellitus.  The claims file must be reviewed by the examiner.  If a new examination is deemed necessary to respond to the request, one should be scheduled. 

After review of the claims file, the examiner is directed to attempt to reconcile the conflicting medical reports regarding the onset of erectile dysfunction (2002, 2006, 2011) and provide an opinion as to whether erectile dysfunction is it at least as likely as not (50 percent probability or greater):  

a) caused by diabetes mellitus; or

b) permanently worsened beyond the normal progression (versus temporary flare-up of symptoms) as a result of the Veteran's service-connected diabetes mellitus. 

If the examiner finds that erectile dysfunction has been permanently worsened beyond the natural progression (aggravated), the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability that is due to diabetes. 

A rationale must be provided for any opinion expressed.  The examiner should specifically discuss Dr. D.W.'s April 2011 opinion that diabetes mellitus caused the Veteran's erectile dysfunction.

5.	After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




